Title: From Abigail Smith Adams to Hannah Phillips Cushing, 17 March 1817
From: Adams, Abigail Smith
To: Cushing, Hannah Phillips


				
					My dear mrs Cushing
					Quincy March 17 1817
				
				There is Surely a Secret Sympathy between us, for the very week in which you have written me I was contemplating to write you a Letter. I was only doubtfull where to address it. You have kindly removed this difficulty, and I have the pleasure to learn by your Letter that you have past the winter Socially with your Friends at Plimouth—Solitary you never were when inhabiting your own domicile—your Soul was never made for Solitude—it possess too much of the milk of humane kindness ever to become cloisterd, our good Book tells us that it is not good for man to be alone—and Surely not for woman I never could beleive Zimmerman in earnest when he So highly recommended Solitude—I Should much Sooner exclaim with CowperO Solitude where are thy charmswhich Sages have Seen in thy face?I am rambling from my purpose and must be calld to order I took my pen to thank you for your Letter & to answer your inquiries—to the first I have the pleasure to Say that the president and I have past through this very cold winter—with less indisposition than usual, have kept ourselves pretty much at Home, and guarded against the cold—and I cannot be Sufficiently thankfull for my health as it enables me to attend my Sick and feeble Neice—and to repay Some of the many kind attentions with which She has attended me. three weeks Since She was Suddenly Seizd with puking Blood by the bursting a Blood vessel in her Stomack—She has been reduced to a State of great danger &  debility. for more than a week She could not be taken from bed without fainting—I think her Symptoms & complaints Still very criticalI am much gratified at the prospect of my sons return, and more So at the universal approbation of his appointment to the office of Secretary of State. it is more agreeable to me than if he had been Elected president.—I have Letters from him & from the children to the 28 december. the Family have enjoyd good health this winterwith respect to the juvenile Letters which you mention, it is alltogether a mystery how they got to Nantucket or whose possession they are in. the President knew nothing of them untill he was told Such were publishd—he had a recollection of your once mentioning that a Letter of an early Age was written to your Brother. mr C Cushing has written to the President, to assure him he is ignorant of the whole transaction nor does he know in whose possession the Letters are—They will do him no harm, altho his consent would not have been obtaind for publishing themThe orthdox Clergy I suppose will denounce him—but by his own Master he must stand, or fall—I request you my dear Madam to present my kind Regards to your Sister & Neice—and my compliments to mrs Warren—I too have heard of mrs Tony through Caroline—I flatter myself that I Shall have the pleasure of Seeing you when the Weather become pleasant—be assured I am at all / times your affectionate / Friend
				
					A A
				
				
			